Case 0:20-cv-60719-WPD Document 182 Entered on FLSD Docket 09/07/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                  Case Number: 20-cv-60719-WPD

   ITAMAR MEDICAL LTD.,

          Plaintiff,
   v.

   ECTOSENSE NV and VIRTUOX, INC.,

         Defendant.
   ________________________________________/

                  ORDER REFERRING MOTION TO MAGISTRATE JUDGE

          PURSUANT to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

   Southern District of Florida, the Court REFERS Defendant Ectosense’s Motion to Disqualify

   Gene Kleinhendler and Incorporated Motion for Sanctions [DE 181] to United States Magistrate

   Judge Lurana Snow for an evidentiary hearing, if necessary, and appropriate disposition or report

   and recommendation.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 3rd day of September, 2021.




   Copies furnished to:

   Magistrate Snow
   All Counsel of Record
